Fourth Court of Appeals
                               San Antonio, Texas
                                     October 22, 2019

                                   No. 04-19-00475-CV

                                      IN RE G.E.T.

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-00671
                      The Honorable Laura Salinas, Judge Presiding


                                     ORDER
     The Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED IN
PART. The appellee’s brief is due on or before November 1, 2019.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2019.



                                                 ___________________________________
                                                 Luz Estrada,
                                                 Chief Deputy Clerk